Citation Nr: 1442792	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period from August 1, 2008, forward.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This decision granted service connection for PTSD and assigned an initial rating of 30 percent effective July 18, 2007, a temporary rating of 100 percent effective June 2, 2008, due to hospitalization, and a rating of 30 percent effective August 1, 2008.  In a previous Board decision dated October 2010, the appeal of the issue of entitlement to an increased rating for the period prior to June 2, 2008, was withdrawn and, therefore, dismissed.

The Veteran testified at a hearing which was chaired by the undersigned Veterans Law Judge (VLJ) in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In October 2010, the Board remanded the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD for the period from August 1, 2008, forward, as well as a claim of entitlement to TDIU as part and parcel of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in October 2010, the Board remanded the Veteran's PTSD and TDIU claims in order for outstanding Social Security Administration (SSA) and VA treatment records to be obtained and associated with the claims folder.  Additionally, the Veteran was to be afforded a VA examination for his PTSD with additional opinion pertaining to the effect of the PTSD on his employability.  The Veteran's claims were to then be readjudicated by the agency of original jurisdiction (AOJ).  If the claims on appeal were denied, a supplemental statement of the case (SSOC) was to be issued to the Veteran and his representative. 

Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's claims of entitlement to a disability rating in excess of 30 percent for PTSD from August 1, 2008, forward, as well as entitlement to TDIU.  The Board notes that the AOJ obtained outstanding SSA and VA treatment records and associated the records with the claims folder.  Moreover, the Veteran was afforded a VA examination for his PTSD with an opinion pertaining to his employability due to the PTSD in February 2011.  Crucially, however, the Veteran's PTSD and TDIU claims were not readjudicated by the AOJ as directed by the Board in the October 2010 remand.  

Under pertinent VA regulations, evidence received by the Board from the Veteran or his representative after the last statement of the case (SOC) or SSOC should be referred to the AOJ for consideration unless a waiver of AOJ consideration has been submitted by the Veteran or his representative.  See 38 C.F.R. § 20.1304(c) (2013). 

As noted by the Veteran's representative in the April 2014 Informal Hearing Presentation (IHP), "it is unclear if the RO or [Appeals Management Center] has actually adjudicated this claim and completed the Board's remand directives.  Obviously, a remand is required for the issuance of a SSOC."  Indeed, upon association of the outstanding SSA and VA treatment records as well as the VA examination, there is no evidence to suggest that the AOJ has reviewed this additional evidence and readjudicated the Veteran's claims as specifically requested in the prior Remand.  As such, on Remand, the AOJ should readjudicate the issues on appeal as instructed in the prior Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims of entitlement to a disability rating in excess of 30 percent for PTSD from August 1, 2008, forward, as well as entitlement to TDIU.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



